Oo oO & WD NH fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Jeffrey D. Horowitz, Esq. SBN 150012
THE HOROWITZ LAW FIRM
14156 Magnolia Boulevard, Suite 200
Sherman Oaks, CA 91423

818) 907-8000 (telephone)

818) 784-5406 (facsimile)

-mail: jeff@jdhorowitzlaw.com

Attorney for Defendant and Counterclaimant,
ALLSTATE ENGINEERING

Craig E. Guenther, Esq. SBN 126134
BOOTH, MITCHEL & STRANGE, LLP
701 South Parker Street, Suite 6500
Orange, CA 9286

714) 480-8500 (telephone)

714) 480-8533 (facsimile)

-Mail: ceguenther@boothmitchel.com

UNITED STATES OF AMERICA, for the
use and benefit of AJ ACOSTA
COMPANY, INC., a California
corporation,

Plaintiff,
VS.

ALLSTATE ENGINEERING, a California
corporation, WESTERN SURETY
COMPANY, a South Dakota corporation,

Defendants.

 

l

 

fase 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page1lofi2 Page ID #9

Attorney for Defendant WESTERN SURETY COMPANY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NO. CV13-01438-DDP

ALLSTATE ENGINEERING
and WESTERN SURETY
COMPANY’S AMENDED
EXHIBIT LIST PURSUANT TO
THE FRCP 26(a)(3) PRETRIAL
DISCLOSURE

Final Pre-Trial Conference: 1/13/20
Trial Date: 1/21/20

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
AMENDED EXHIBIT LIST PURSUANT TO THE FRCP 26(a)(3) PRETRIAL DISCLOSURES

78

 
13
14
Le
16
17

18

20
21
22
23
24
20
26
27

28

iL

 

 

ise 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 2 o0f12 Page ID #:81

Pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure, Defendant
and Counterclaimant ALLSTATE ENGINEERING (hereafter “Allstate”) and
Defendant WESTERN SURETY COMPANY (hereafter “Western”) hereby make
the following disclosures:

Il. RULE 26(a)(3)(A)(ii): IDENTIFICATION OF EXHIBITS

Allstate and Western expect to offer or utilize the exhibits and/or documents

identified in the accompanying Exhibit 1.

Allstate and Western may offer if the need arises the exhibits and/or

documents identified in the accompanying Exhibit 2.

Dated: December 23, 2019 THE HOROWITZ LAW FIRM

ent
“By: Jeffrey D. Horowitz, Esq.
Attorney for Defendant and Counterclaimant

ALLSTATE ENGINEERING

Dated: December 23, 2019 BOOTH, MITCHEL & STRANGE, LLP

/S/ Craig E. Guenther
By: Craig E. Guenther, Esq.
Attorney for Defendant
WESTERN SURETY COMPANY

2

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
AMENDED EXHIBIT LIST PURSUANT TO THE FRCP 26(a)(3) PRETRIAL DISCLOSURES

 

19
Case 2:13-cv-01438-DDP-JC Document119 Filed 12/23/19 Page 30f12 Page ID #:880

EXHIBIT 1

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
PRETRIAL DISCLOSURES PURSUANT TO FRCP 26(a)(3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. | Description

No.

2000 | 11/07/2011 NTP-Letter **NTP Letter

2001 | 01/10/2012 Email RE: FW: East Housing Demo

2002 | 01/23/2012 Email Schedule and schedule of Values

2003 | 02/03/2012 Email FW: Contractor Safety Eval Check List and List of
Proposed Subcontractors Submittal

2004 | 02/07/2012 Email Equipment list of Vandenberg

2005 | 02/07/2012 Email Fwd: FW: Certificate CRM:0020300

2006 | 02/08/2012 Email RE: Equipment list of Vandenberg

2007 | 02/13/2012 Daily Report AJ Acosta Daily Report # 1

2008 | 02/17/2012 Email Fwd :Re: Vandenberg Demo Project — Subcontract
Agreement Package

2009 | 02/22/2012 Email RE: USACE Observation

2010 | 02/24/2012 Email Fwd:Fwd: payroll Register

2011 | 02/27/2012 Email Letter of Intent

2012 | 03/05/2012 Email Proposed Schedule Value

2013 | 03/15/2012 Email FW: Rock Crusher

2014 | 03/29/2012 Agreement A.J Acosta Subcontract Agreement

2015 | 03/31/2012 Payment Re-quest § Payment Request No.1 For the period
(02/13-03/21)

2016 OO r2 Email FW: East Housing Demo, crushing and burning concrete

2017 | 04/18/2012 Email RE: East Housing demo. site VAFB

2018 | 04/16/2012 Email FW: East Housing Suspension and Other costs

2019 | 04/17/2012 Email Demob Cost

 

 

 
Case 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 4of12 Page ID #:881

 

 

 

 

 

 

 

 

 

 

 

 

(03/22-04/12)

2020 | 04/20/2012 Email FW: Suspension of Work, Demolition of East Housing
Infrastructure

2021 | 04/20/2012 Email FW: Change Order 19 Apr 2012

2022 | 04/23/2012 Email VdB East Housing Demo

2023 | 04/25/2012 Email RE: FW: East Housing Suspension and Other costs

2024 | 04/25/2012 Email RE: VdB East Housing Demo

2025 | 04/25/2012 Email RE: demob cost

2026 | 04/25/2012 Invoice Invoice No. 2012-040

2027 | 04/26/2012 Email Buried concrete 110 finished pads

2028 | 04/26/2012 Email RE:Fwd:RE: VdB East Housing Demo

2029 | 04/26/2012 Email East Housing Suspension and Other costs

2030 | 04/27/2012 Email FW: Suspension of Work

2031 | 04/30/2012 Payment Request Payment Request No.2 For the period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2032 | 05/01/2012 Email Suspension of Work

2033 | 05/01/2012 Email RE: Suspension of Work

2034 | 05/04/2012 Email FW:A.J Acosta — CO proposal —-Vandenberg

2035 | 05/08/2012 Email Vandenberg April 2012 billing AJ Acosta

2036 | 05/09/2012 Email FW: Vandenberg Demo Proj — Subcontract Package —
AJ Acosta

2037 | 05/15/2012 Email Change order Request

2038 | 05/15/2012 Email Change order Request

2039 ee 13/201 2 Change Order Request Subcontractor Change Order Request

2040 | 05/15/2012 Email Change order Request

2041 | 05/15/2012 Email Change order #4

2042 | 05/16/2012 Email RE: Change Request

2043 | 05/17/2012 Notice of Non Compliance Non Compliance #1 -10 pads
oversize

2044 | 05/17/2012 Email RE: Notice of Non Compliance

 

 

 
Case 2:13-cv-01438-DDP-JC Document119 Filed 12/23/19 Page 5of12 Page ID #:882

 

2045 | 05/22/2012 Email FW: Payment Request No.2
2046 | 05/22/2012 Email RE: Change Order Request # 3 status

 

 

2047 | 05/27/2012 Release Release from Acosta about Heavy Equipment

2048 | 06/03/2012 Letter **RFP, WC001, Concrete Processing, W9 12PI — 11- C-
0012

2049 | 06/03/2012 Letter **RFP, WC002, Suspension of work

2050 | 06/15/2012 Email RE: T&M for Vandenberg

2051 | 06/15/2012 Email RE: T&M for Vandenberg

2052 | 06/15/2012 Email Vandenberg RFP

2053 | 06/15/2012 Email RE: Vandenberg RFP

2054 | 06/15/2012 Email Fwd: Vandenberg RFP

2055 | 06/16/2012 Email RE: Vandenberg RFP

2056 | 06/19/2013 Email Vandenberg RFP #2

2057 | 06/20/2012 Email RE: Give mea Call

2058 | 06/20/2012 Email RE: FW: Change Order 19 Apr 2012

2059 | 06/20/2012 Email RE: FW: Change Order 19 Apr 2012

2060 | 06/21/2012 Email Fwd: RE: Vandenberg RFP

2061 | 06/21/2012 Email RE: Vandenberg RFP

2062 | 06/21/2012 Note *Final VdB Demo RFP#! Allstate Self Per-form
2063 | 06/22/2012 Email Fwd: RE: Vandenberg RFP

2064 | 06/22/2012 Email RE: Vandenberg RFP #2

2065 | 06/22/2012 Email RE: Vandenberg RFP #2

2066 | 06/22/2012 Email RE: Vandenberg RFP #2

2067 | 06/22/2012 Email RE: Vandenberg RFP #2 — equipment rental rates
2068 | 06/22/2012 Email RE: Vandenberg RFP #2 — equipment rental rates
2069 | 06/22/2012 Email RE: Vandenberg RFP #2 — equipment rental rates
2070 | 06/22/2012 Email RE: Vandenberg RFP #2 — equipment rental rates
2071 | 06/22/2012 Email RE: Vandenberg RFP #2 — equipment rental rates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 6of12 Page ID #:883

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2072 | 06/22/2012 Email FVandenberg Proj-RFP#2 WC0012 Rec-6 13 12

2073 | 06/23/2012 Email Allstate invoice #2012-086

2074 | 06/27/2012 Email Change Order #3

2075 | 06/27/2012 Email RE: Change Order #3

2076 | 06/28/2012 “Email Re: Change Order #3

2077 | 06/28/2012 Email Re: Change Order #3

2078 | 07/10/2012 Email Re: Change Order #3

2079 | 08/06/2012 E-mail Vandenberg_ Demo W912PL-11-B-0005-status update

2080 | 08/08/2012. Email RE: Vandenberg Demo W912PL-11-B-0005-status
update

2081 | 08/09/2012 Email RE: Vandenberg_ Demo W912PL-11-B-0005-status
update

2082 | 08/09/2012. Email RE: Vandenberg Demo W912PL-11-B-0005-status
update

2083 | 08/09/2012 E-mail RE: Vandenberg_ Demo W912PL-11-B-0005-status
update

2084 | 08/10/2012 E-mail FW: Demolish East Housing Infrastructure ,
Resumption of Work

2085 | 08/12/2012 Note *Demolish East Housing Infrastructure — Vandenberg
RFP #1

2086 | 08/13/2012 E-mail Demo East Housing, Lifting Suspension of work

2087 | 08/15/2012 ~~ E-mail RE: Phone Call

2088 | 08/16/2012 E-mail RE: A.J Acosta 48 Hour Notice

2089 | 08/16/2012 E-mail A.J Acosta 48 Hour Notice

2090 | 08/16/2012 E-mail RE: A.J Acosta 48 Hour Notice

2091 | 08/17/2012 E-mail RE: A.J Acosta 48 Hour Notice

2092 | 08/18/2012 Meeting Minutes Meeting Minutes hold on August 18th,
2012 with Allstate and AJ Acosta

2093 | 08/20/2012 E-mail RE: East Housing Demo , Site VAFB

2094 | 08/23/2012 ProgressPayment § Progress Payment No.3 as of 08/31/2012

2095 | 08/23/2012 E-mail Vandenberg Progress Payment Request for August 2012

 

 

 

 
Case 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 7of12 Page ID #:884

 

 

 

 

 

 

 

 

 

 

2096 | 08/23/2012 E-mail VAFB Progress Payment 08222012

2097 | 08/23/2012 Invoice Invoice No.2012-113

2098 | 08/24/2012 E-mail RE: Production at East Housing Demo. Site VAFB
2099 | 08/24/2012 E-mail RE: Revised Invoices ao 08312012 — Water Truck PO
2100 | 08/27/2012 E-mail Vandenberg Progress Payment Request for August 2012
2101 | 08/27/2012 E-mail Vandenberg : AJ Acosta Progress Payment #3

2102 | 08/28/2012 E-mail VAFB CO #3 Cut& Cap Utilities

2103 | 08/29/2012 E-mail RFP #2

2104 | 09/05/2012 E-mail Progress Payment 08312012

2105 | 09/20/2012 Invoice *Prompt Payment Certification and Supporting

Date For Contractor Payment Invoice #9

 

2106

10/10/2012

Payment Request Payment Request No.4

September Ist to September 30th

 

2107

10/10/2012

E-mail Vandenberg : Acosta September Progress Billing

 

2108

10/11/2012

E-mail Vandenberg :AJ Acosta — Non- Compliance :10 pads

oversize concrete

 

 

 

2109 | 10/16/2012 E-mail Progress Payment ao Sep 2012

2110 | 10/16/2012 Daily Report Sub Contract Production Report- Latest AJ
Acosta Daily Report

2111 | 10/19/2012 E-mail RE: Allstate Delay and Distribution Demolition of East

Housing Infrastructure VAFB CA

 

 

 

 

 

2112 | 10/19/2012 Letter *Response to A.J.Acosta Company

2113 | 10/23/2012 Note *Approved payments at date of termination of services
2114 | 10/24/2012 Note *Approved Acosta Request billing #10

2115 | 10/30/2012 Payment re-quest Payment request No.5

2116 | 10/31/2012 ~=Invoice*Prompt Payment Certification and Supporting Data for

Con-tractor Payment Invoice#10

 

 

 

 

 

2117 | 11/01/2012 — Letter Termination Letter

2118 | 11/02/2012 Fax Termination Letter

2119 10712012 Notice of Non Compliance *Non Compliance #2 — Concrete
slabs

 

 

 
Case 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 8of12 Page ID #:885

 

 

 

 

 

2120 rlo72012 Notice of Non Compliance *Non Compliance #3 — Value
2121 | 11/12/2012 note *Scope of Work to Complete Acosta

2122 | 11/30/2012 Email RE: Revised RFP#2, East Housing Demo

2123 | 11/30/2012 Letter Status of payment about $55,797.58

2124 | 12/05/2012 — Invoice *Prompt Payment Certification And Supporting

Data For Contractor Payment Invoice No. 11

 

 

 

 

 

 

 

2125 | 12/13/2012 Email Revised RFP#2, East Housing Demo

2126 | 12/13/2012 Meeting Minutes Meeting Minutes #40 with Gov-ernment

2127 | 12/18/2012 Notice to Contractor **Notice to Contractor from AJ Acosta

2128 | 12/20/2012 Agreement Allied Subcontract Agreement

2129 | 01/18/2013 Letter Horowitz’s Response to Calegari

2130 | 01/23/2013 Note *Plus earning for RFP#2 (Standing Time) as agreed
with Government.

2131 | 01/28/2013 = Invoice*Prompt Payment Certification And Supporting Data

For Contractor Payment Invoice No.12

 

 

 

 

 

 

 

 

2132 | 02/21/2013 Change Order Allied Subcontractor Change Order No.1

2133 | 02/21/2013 Change Order Allied Subcontractor Change Order No.3

2134 | 02/27/2013 Claim Notice A.J.Acosta Claim Notice

2135 | 03/13/2013 Claim Notice Claim Notice Cover letter

2136 | 03/25/2013 Note *VdB Subcontractor Takeover Cost

2137 | 05/01/2013 “Email RE: Vandenberg: Engineered fill COR#1

2138 | 06/17/2013 Notice of Non Compliance *Non Compliance #4 — oversize
buried

2139 | VdB Progress Billing #4 AJ Acosta

 

2140

Scope of Work to Complete Acosta’s work

 

2141

AJ Acosta Progress Billing #8 Projected

 

2142

AJ Acosta Progress Billing #9 Approved

 

2143

 

 

Progress Billing #9 Approved — Prompt Payment Certification

 

 

 
Case 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 9of12 Page ID #:886

 

2144 | Backup documents and summary of the cost to correct and complete AJ
Acosta’s work.

 

2145 | Rod Tompkin’s Expert Report
2146 | Job Site Photos

 

 

2147 | Invoices from AJ Acosta

 

2148 | Allstate Engineering’s Contract with the United States re Demolish East
Housing Infrastructure VAFB, CA

2149 | Contract Specification IFB No. W912PL-11-B-0005

 

 

2150 | Backup documents showing amounts paid by Allstate Engineering to AJ
Acosta

 

2151 | Deposition Transcript of Joaquin Andres Acosta taken on May 16, 2019.
2152 | David Stern’s Expert Report

 

 

2153 | Time Table Spreadsheet

2154 | 05/31/2012 Army’s Letter re Request for Detailed Price Proposal re
Suspension of Work RFP #2

2155 | 06/24/2013 — Alllstate’s Price Proposal re VdB Demo RFP #2
2156 | Allstate’s Additional Price Proposal re VdB Demo RFP #2

2157 | 09/28/2012 ~~ Govt.’s Modification #1 of Contract re Concrete Processing
(2” minus)

2158 | 06/10/2013 ~~ Govt.’s Modification #2 of Contract re Suspension of Work
(standing time from 4/20/12 — 8/12/12)

2159 | 05/29/2012 §Army’s Letter re Detailed Price Proposal re crush concrete to
2” minus

 

 

 

 

 

 

 

2160 | 07/2012 Prompt Payment Certification & Supporting Data for
Contractor Payment Invoice (Estimate No. 7)

 

2161 | 08/2012 Prompt Payment Certification & Supporting Data for
Contractor Payment Invoice (Estimate No. 8)

 

2162 | 09/2012 Prompt Payment Certification & Supporting Data for
Contractor Payment Invoice (Estimate No. 9)

 

2163 | 10/2012 Prompt Payment Certification & Supporting Data for
Contractor Payment Invoice (Estimate No. 10)

 

2164 | 08/12/2012 §Army’s Letter Lifting of Suspension of Work
2165 | 04/20/2012 Suspension of Work Letter from Allstate to Acosta

 

 

 

 

 

 
Case 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 10 o0f12 Page ID #:887

 

2166 | 10/22/2012 48 Hours’ Notice to Perform Letter from Allstate to Acosta

 

2167 | 10/18/2012 Contractor Production Report

 

 

 

 

 

2168 | 10/22/2012 Contractor Production Report

 
Case 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 11of12 Page ID #:888

EXHIBIT 2

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
PRETRIAL DISCLOSURES PURSUANT TO FRCP 26(a)(3)

Allstate Engineering and Western Surety Company may offer if the need arises the exhibits
and/or documents identified on this list.

 

 

 

 

I. Any and all exhibits identified by Plaintiff and Counter-Defendant Joaquin Andres
Acosta

2, Any and all exhibits called by Plaintiff and Counter-Defendant Joaquin Andres
Acosta.

3. Allstate and Western reserve the right to present rebuttal and/or impeachment exhibits
not listed above.

4, Any documents and exhibits by custodian of records necessary to authenticate
documents.

 

5. Allstate and Western reserve their right to augment their Exhibit List.

 

 

 

 
10
14.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ASe 2:13-cv-01438-DDP-JC Document 119 Filed 12/23/19 Page 12o0f12 Page ID #:§

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that, on December 23, 2019, a true and correct
copy of the foregoing ALLSTATE ENGINEERING and WESTERN
SURETY COMPANY’S AMENDED EXHIBIT LIST PURSUANT TO THE
FRCP 26(a)(3) PRETRIAL DISCLOSURES was served on all parties and
counsel of record via CM/ECF. ‘

Dated: December 23, 2019 Od bn!

Marine Kaladjian ///

a

2

ALLSTATE ENGINEERING and WESTERN SURETY COMPANY’S
AMENDED EXHIBIT LIST PURSUANT TO THE FRCP 26(a)(3) PRETRIAL DISCLOSURES

BBO

 

 

 
